UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

RASHIN LINDSEY,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Rashin Lindsey’s pro se letter mailed on May

12, 2021 (docket entry no. 1127, the “Motion”), seeking reconsideration of the Court’s

Memorandum Order denying his motion for a reduction in sentence pursuant to 18 U.S.C.

section 3582(c)(1)(A) (docket entry no. 1046, “Mem. Ord.”).

                 A motion for reconsideration is not intended as “a vehicle for relitigating old

issues, presenting the case under new theories . . . or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks and citation omitted). 1 Indeed, reconsideration is an “extraordinary remedy to

be employed sparingly in the interests of finality and conservation of scarce judicial resources.”

In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation

omitted). To warrant reconsideration, the moving party bears the heavy burden of showing “an

intervening change of controlling law, the availability of new evidence, or the need to correct a




1
        “Courts consider criminal motions for reconsideration under ‘largely the same’ standards
        as the equivalent civil motions.” United States v. Nawaz, No. 16-CR-431 (AT), 2021
        WL 664128, at *1 (S.D.N.Y. Feb. 19, 2021) (quoting United States v. Lisi, No. 15-CR-
        457 (KPF), 2020 WL 1331955, at *2 (S.D.N.Y. Mar. 23, 2020)).


LINDSEY - MTN FOR RECONSIDERATION.DOCX                     VERSION MAY 28, 2021                      1
clear error or prevent manifest injustice.” Virgin Atlantic Airways, Ltd. v. National Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citation omitted).

               In his Motion, Mr. Lindsey seeks release principally in order to be more present in

his children’s lives, and specifically in the life of his eldest daughter, who is “from house to

house” and “not doing well in school,” and whose mother is using heroin. However, the Court

considered Mr. Lindsey’s family circumstances in its Memorandum Order (Mem. Ord at 5-6),

and Mr. Lindsey has not shown an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice, sufficient to warrant

reconsideration of that Order. In particular, Mr. Lindsey has not submitted any evidence, aside

from his own statement that his daughter’s mother’s heroin problem is “really bad,” that his

daughter’s mother is fully incapacitated from caring for his daughter, or that no other family

member or caretaker is capable of providing his daughter the necessary care. As set forth in the

Court’s Memorandum Order, absent such a showing, courts generally do not grant

compassionate release based on the need to care for one’s parent or child. (Mem. Ord. at 6

(collecting cases).)

               The Court appreciates Mr. Lindsey’s statements that he has changed during his

time in custody, and that he has every intention of being a positive influence as “a father, brother,

son, and a good friend” upon his release. However, the Court considered Mr. Lindsey’s record

in custody and stated intentions at sentencing and in its Memorandum Order and, for the reasons

stated in that Order, the Court concludes that the sentence imposed on Mr. Lindsey remains

appropriate and consistent with the factors set forth in 18 U.S.C. section 3553(a).




LINDSEY - MTN FOR RECONSIDERATION.DOCX             VERSION MAY 28, 2021                               2
              For the reasons stated above, Mr. Lindsey’s motion for reconsideration is denied.

              This Order resolves docket entry no. 1127.

              Chambers will mail a copy of this Order to Mr. Lindsey.


       SO ORDERED.

Dated: New York, New York
       May 28, 2021

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           Chief United States District Judge


Copies mailed to:
Rashin Lindsey
Reg. No. 68444-054
USP Canaan
P.O. Box 300
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472




LINDSEY - MTN FOR RECONSIDERATION.DOCX         VERSION MAY 28, 2021                               3
